Per Curiam:
Order should be modified by striking out the words “ and that the answers of said defendants heretofore-served on plaintiff's attorney remain in lieu and stead thereof,” with ten dollars costs and disbursements to appellant, and with leave to defendants to make such motion in the court below as they shall be advised. Present — Patterson, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. Order modified as directed in opinion, and as so modified affirmed, with ten dollars costs and disbursements to appellant, and with leave to defendants to make such motion in the court below as they shall be advised.